DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the amendments filed 2/8/2021, the objections to the drawings are withdrawn.  The claim objections to claim 1 is also withdrawn. The rejections under 35 USC 112(b) to claims 1 and 10 are withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts of record are Zhou (CN 204487917, see English translation provided with the action dated 11/12/2020), Amado (US 3,929,182), De Bell (US 2,659,107), and Steinberger (US 2007/0063370), all made of record on the action dated 11/12/2020. 
Regarding claim 1,  Zhou teaches a number of the claimed elements including, a double-shaft rotating structure suitable for an electric heating forming apparatus, comprising: a main shaft driven by a main motor (Zhou [0026] describes a revolution arm (main shaft) driven by a second driving motor) to continuously rotate about the horizontal central axis of the main shaft; (Zhou [0026] describes a revolution arm (main shaft) driven by a second driving motor)  a first countershaft sleeved in the main shaft and driven by an auxiliary motor to continuously rotate about the horizontal central axis of the first countershaft; (Zhou [0029] describes the drive shaft (first countershaft) is controlled by a first driving motor) two second countershafts, the ends of which are symmetrically arranged opposite to each other inside the housing, wherein the two second countershafts are respectively hinged perpendicularly to the first countershaft (Zhou Figure 5 and [0029] show the arrangement of rotation shafts (second countershafts) inside the housing and describe the drive shaft (first shaft) and rotation shafts (second shafts) are coupled via a bevel gear and [0007] describes a perpendicular set up) and the first countershaft drives the two second countershafts via transmission gears to rotate continuously about the central axes of the two second countershafts respectively; (Zhou [0029] describes the drive shafts (first countershafts) drive the rotation shafts (second countershafts) to rotate) two fixing discs for fixing the mould, the two fixing discs being disposed at the ends of the two second countershafts respectively and rotated in synchronization with the rotation of corresponding second countershafts; (Zhou [0028]-[0029] describe the mold bases and bolts rotated by the drive shaft (first countershaft) driving the rotation shafts (second countershafts) as the revolution arm (main shaft) rotates.) 
Zhou does not teach the use of a third countershaft, and thus does not teach the current cables, shielding structure, or the first and second collecting slip rings. 
Amado, De Bell, and Steinberger also teach rotational molding apparatus and teach the use of various slip rings and electrical wires, however, none of the references, alone or in combination, specifically teach a third countershaft sleeved in the first countershaft and driven by the main rotor to rotate in synchronization with the main shaft. 
De Bell describes a rotating mold and meets the claimed, and a plurality of electric heating elements, wherein the lead wire of the electric heating elements is connected to the outer rings of the first collecting slip rings on the same side thereof (De Bell col. 5 lines 30-38 teach slip rings connect wire connection to the heating elements.) However, De Bell does not teach the third countershaft. De Bell col. 5 lines 10-25 describe an electrical cable running through a a third countershaft sleeved in the first countershaft and driven by the main rotor to rotate in synchronization with the main shaft. 
Amado, another rotating mold, teaches in col. 3 lines 54-61 that electrical power is delivered via leads (cables) to slip rings and then into a shaft to be delivered to electric motors which are rotating on a rotating platform. Amado also teaches that it is known to use slip rings to deliver power to a rotating device, see col. 5 lines 59-61. This would make it obvious to a person of ordinary skill in the art to use a slip ring to connect wires to a rotating shaft. Combined with the slip rings and wires of De Bell and the second countershafts of Zhou, Amado teaches that using two first collecting slip rings disposed in the housing corresponding to the two second countershafts would have been obvious in order to run wiring from a stationary source to a rotating destination, see De Bell col. 4 lines 10-25 and Amado col. 5 lines 59-61. However, the shaft taught in Amado is the only rotating shaft and would be more analogous to the main shaft or first countershaft, not a third countershaft sleeved in a first countershaft. Amado does not provide any motivation for adding an additional rotating shaft and thus still does not teach the use of a third countershaft sleeved in the first countershaft and driven by the main rotor to rotate in synchronization with the main shaft.
a third countershaft sleeved in the first countershaft and driven by the main rotor to rotate in synchronization with the main shaft.
None of the cited references, alone or in combination, meet the claimed, a third countershaft sleeved in the first countershaft and driven by the main rotor to rotate in synchronization with the main shaft. Additionally, there is no motivation to combine any of the references to create a rotating third countershaft because none of the references can provide motivation for why the third countershaft also rotates when the second countershaft already is providing rotary motion. De Bell col. 4 lines 10-25 teach that a rotating part and slip ring are needed to contact wires from a stationary part to a moving part. In the application, this function is performed by the second countershafts. There is no motivation in any of the cited references as to why an additional rotating part (other than the second countershafts) is needed, what advantage it brings, or why the location of the third shaft is sleeved inside the first countershaft. The addition of the rotating third countershaft seems to add additional parts, including the third countershaft itself and the second collecting slip ring needed to feed the wires into the third countershaft. No teaching or motivation could be found in the prior art to anticipate or make obvious to a person of ordinary skill in the art why a third countershaft is needed or why it should rotate. 
 Likewise, although De Bell and Amada teach that it is obvious to use a slip ring to connect wiring from a stationary part to a rotating part, there is no motivation to use a rotating  a second collecting slip ring, wherein the inner ring of the second collecting slip ring is connected to a power supply cable and a control signal cable respectively, the outer ring of the second collecting slip ring is connected to the other ends of the strong current cable and the weak current control cable respectively, and the outer ring of the second collecting slip ring is connected to the third countershaft and rotated with the rotation of the third countershaft. 
Regarding claim 10, claim 10 recites similar limitations as claim 1, the majority of which are met by Zhou as described above, with the exception of a different location of the third countershaft. Claim 10 recites, a third countershaft connected to the housing at one end, disposed coaxially with and opposite to the main shaft, and driven by the main motor to rotate in synchronization with the main shaft, wherein a strong current cable and a weak current control cable are laid in the third countershaft, with a shielding structure being arranged between the strong current cable and the weak current control cable. Zhou [0026] describes a structure where there are rotating or revolving shafts on opposite sides of a housing, however, this is not a third countershaft but is rather the main shaft, the revolutionary arm, which extends further, beyond the housing, so that the housing is located in the center of the main shaft. Additionally, there are no wires running through this structure and no slip rings recited in Zhou. 
Neither De Bell, Amado, nor Steinberger disclose a structure with shafts disposed on either side of a housing. Likewise, none of the cited references disclose why an additional rotating third countershaft is needed in addition to the second countershaft. As stated above, adding a third rotating countershaft with wiring requires the use of additional components, such as the second collecting slip ring. The inclusion of the additional components do not seem to 
In total, none of the cited references, alone or in combination, disclose or teach motivation for why an additional third countershaft is needed. None of the references, alone or in combination, teach or suggest motivation for why the third shaft carrying wires must rotate in addition to the second countershaft which already rotates. Since there is no teaching or motivation of a third countershaft that is driven by the main motor to rotate in synchronization with the main shaft, claim 1, the dependent claims 2-9, and claim 10 are found to be allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.B./Examiner, Art Unit 1744                      
                                                                                                                                                                                  /MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744